Citation Nr: 1447950	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-31 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a right rotator cuff disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to June 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO in Honolulu (hereinafter Agency of Original Jurisdiction (AOJ)) declined to reopen the Veteran's claim for service connection for a right rotator cuff condition.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

In June 2013, the Veteran testified during a Board hearing held before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the transcript is of record. 

Regarding characterization of the matter on appeal, the Board notes that the AOJ characterized the Veteran's appeal as encompassing an application to reopen a prior final denial.  Notably, an October 2008 AOJ rating decision originally denied a claim of service connection for a right rotator cuff condition.  The Veteran was notified of this denial, and his appellate rights, by AOJ letter dated October 17, 2008.  On October 15, 2009, the Veteran submitted additional evidence which included a medical opinion relating the onset of his right shoulder disability to active service.  This evidence, which was received within the one year appeal period, clearly constituted new and material evidence as contemplated by 38 C.F.R. § 3.156(b).  Thus, the Board finds that the October 2008 decision did not become final but, rather, remained an original claim pending readjudication which took place in the November 2009 AOJ decision appealed to the Board.  See Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007) (a claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim); Buie v. Shinseki, 24 Vet. App. 242 (2010) (holding that the fact that an interim submission before finality does not constitute an NOD is irrelevant in analyzing whether such document constitutes new and material evidence under 38 C.F.R. 3.156(b)).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and Veterans Benefits Management System (VBMS)) folders associated with the Veteran's claim.

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on this claim is warranted. 

The Veteran contends that his current right shoulder disability had its onset in service.  He is service-connected for left shoulder bursitis which had its onset in service.  He primarily asserts that he also had bursitis in his right shoulder but reports that he did not seek medical treatment since there was no effective treatment available for his bursitis. 

In support of his claim, the Veteran submitted an opinion from an orthopedic physician at Tripler Army Medical Center (AMC) dated September 2009.  This physician opined that, based on the Veteran's report of right shoulder pain since service and the extent of fatty infiltration of his suprasinatous muscle shown by a current magnetic resonance imaging (MRI) scan, that it is very likely the Veteran had a chronic condition which had its earliest stages during active duty with chronic disease which had been present for at least 20+ years.

The AOJ sought a VA medical opinion based upon review of the entire claims file in November 2009.  This examiner found that an opinion could not be provided on the basis that no objective medical evaluation of the Veteran's right shoulder had been conducted in service.

However, the VA examiner did not discuss the significance, if any, of an August 1962 service treatment record evaluating the Veteran's complaint of right arm soreness nor a February 11, 1964 service treatment record noting a finding of crepitus of the right shoulder.  Furthermore, the private medical records document instances of right shoulder complaints as early as May 1984.  Under these circumstances, the Board finds that the November 2009 VA examination report is inadequate, and that further examination to obtain an adequate medical opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board further observes that the Veteran has presented a medical treatise article positing that diabetes mellitus can cause joint damage called diabetic arthropathy.  Thus, the VA examiner should also be requested to address whether any current right shoulder disability is proximately due to service-connected diabetes mellitus.  See 38 C.F.R. § 3.310.  See generally Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim).

Prior to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

As for VA records, the claims file reflects that the Veteran receives ongoing VA care from the Pacific Islands Health Care System (HCS); however, as the last VA records were associated with the claims file on June 19, 2012, more recent VA records may exist.  VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, the record reflects that earlier VA treatment records may be available.  The AOJ has associated VA clinic records from the Veteran's discharge from service until December 1973, and then additional records beginning in 2000.  The Veteran appears to have had VA treatment in the 1980s.  See Private treatment record dated May 29, 1980.  Thus, the AOJ must seek clarification from the Veteran his dates of VA treatment and, upon clarification, attempt to obtain all available treatment notes.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain from the VA Pacific Islands HCS outstanding, pertinent records of evaluation and/or treatment of the Veteran generated after June 19, 2012.  Also, clarify with the Veteran his dates of VA treatment since service discharge-particularly, between December 1973 and 2000.  See Private treatment record dated May 29, 1980 (noting that the Veteran was receiving VA treatment). 

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran submit, or authorize VA to obtain, his records from Tripler AMC since June 2012.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain medical opinion as to the etiology of the Veteran's current right rotator cuff disability.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should review the claims file with particular attention to the following evidence:
* an August 1962 service treatment record evaluating the Veteran's complaint of right arm soreness;
* a February 11, 1964 service treatment record noting a finding of crepitus of the right shoulder;
* the Veteran's February 1968 separation examination report;
* an October 1977 medical record from Straub Clinic & Hospital reflecting an assessment of right bicep muscle strain;
* an April 1978 medical record from Straub Clinic & Hospital reflecting an assessment of cervical strain status post motor vehicle accident;
* a February 1982 medical record from Straub Clinic & Hospital reflecting an assessment of puncture wound of the right upper arm;
* a May 2, 1984 private treatment record reflecting a 2 week history of intermittent right shoulder pain with x-ray examination of the right shoulder interpreted as showing tiny calcific density beneath the acromion process suggesting calcific tendinitis with roughening of the greater tuberosity of the humerus;
* a June 1, 1984 private treatment record reflecting the Veteran's report of a six week history of right shoulder pain;
* a September 26, 1984 private treatment record reflecting an impression of chronic right shoulder tendinitis with early adhesive capsulitis;
* a December 14, 1990 private treatment record noting the Veteran's complaint of right shoulder pain following a motor vehicle accident;
* a September 18, 1995 private treatment record reflecting complaint of right shoulder ache;
* an April 1997 private treatment record reflecting an assessment of right trapezius strain;
* an October 2001 private treatment record noting report of right shoulder pain with an assessment of a torn bicep muscle;
* an October 30, 2002 record from Kaiser Permanente reflecting an assessment of right rhomboid strain;
* a December 13, 2002 private treatment record noting a history of right shoulder lump of 2 months duration;
* a March 10, 2004 private medical record assessing complaint of right shoulder pain as probable radiculopathy-type pain in the neck;
* the results from a February 2006 private MRI examination interpreted as showing a large tear of the supraspinatous tendon with moderate degenerative joint disease of the acromioclavicular joint;
* an August 30, 2007 orthopedic report from Tripler Army Medical Center noting the Veteran's history of right shoulder injury 18 months previous;
* a September 4, 2009 orthopedic report from Tripler AMC providing an opinion that, given the Veteran's reported history of right shoulder pain and the extent of fatty infiltration of his suprasinatous muscle shown by MRI, that it is very likely the Veteran had a chronic condition which had its earliest stages during active duty with chronic disease which had been present for at least 20+ years; and
* an article submitted by the Veteran stating the diabetes mellitus can cause joint damage called diabetic arthropathy.

Following examination of the Veteran and review of the claims file, the examiner should offer opinion addressing the following:

   a) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any disability of the right shoulder had its onset in service or is attributable to any event in service;, or, if not

	b) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any disability of the right shoulder was caused or is aggravated (worsened beyond natural progression) by service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation.

The examiner's opinion must discuss the significance of the in service finding of right shoulder crepitus and the relative merits of the September 2009 orthopedic physician opinion when viewed in light of the entire evidentiary record.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

All examination findings, along with a complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate) must be provided.  
 
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

